 Exhibit 10.28
 
 
Astoria Federal Savings
and Loan Association
Annual Incentive Plan for  
Select Executives
(Effective December 21, 1988)
 AMENDMENT NO. 1
 
DRAFT DATE:                                                          11/9/2009

 
AMENDMENT
 
1.
Article 8 — Effective December 31, 2008 article 8 shall be amended to read in
its entirety as follows:

 
8.           Annual Incentive Award Payments
 
Payment of Awards shall be made in cash.  Payment of the Annual Incentive Award
to each recipient shall be made within ninety (90) days following the end of the
calendar year for which the Award was made.
The Committee may, in its discretion, award all of any part of the amount in
respect of a calendar year which otherwise would have been awarded to a
participant in the Plan but for the fact that his employment with the
Association terminated prior to the end of such calendar year by reason of
retirement, total and permanent disability, death, resignation, or for any other
reason other than dismissal for cause.
In case of death, all amounts awarded to an executive not previously paid shall
be payable in one sum to the beneficiary whom the executive designated under the
Association’s Life Insurance Plan.  If an executive fails effectively to
designate a beneficiary, then his estate shall be deemed to be the beneficiary.
Notwithstanding the foregoing, an executive terminated for cause at any time
shall forfeit all amounts allocated to him and not previously paid.
 
Page  1 of 2

--------------------------------------------------------------------------------


 
In Witness Whereof, this Amendment has been signed by an officer of Astoria
Federal Savings and Loan Association thereunto duly authorized.
 

 
Astoria Federal Savings
and Loan Association
         
 
By:
/S/ Alan P. Eggleston                                       Name: Alan P.
Eggleston       Title: Executive Vice President. Secretary and General Counsel  
          Date:  November 12, 2009          

 
Page 2 of 2

--------------------------------------------------------------------------------


